NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.

	New claims 152-168 have been added as requested in the amendment filed September 7, 2021. Following the amendment, claims 123-130, 132-139 and 147-168 are pending in the present application.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 09/07/2021 has been considered and the references therein are of record.
 
Terminal Disclaimer
The terminal disclaimer filed on April 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,259,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the obviousness-type, non-statutory double patenting rejections have been overcome.

Conclusion
Claims 123-130, 132-139 and 147-168 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the rejection under 35 U.S.C. 103, Applicant’s remarks filed September 7, 2021 have been considered and are persuasive. The rejection was predicated on the prior art’s suggestion to prophylactically treat or prevent the occurrence of migraines in patients by administering an anti-CGRP receptor antibody. In contrast, the instant claims are directed to the treatment of a species or subgenus of that genus, i.e., patients who have failed or are intolerant to at least two different classes of migraine headache prophylactic agents. While a species will anticipate a genus, a genus does not necessarily anticipate or make obvious a species within that genus. MPEP §2143 sets forth many different rationales for a finding of obviousness; however, upon consideration of the claims as they stand and applicant’s response, these rationales cannot be fairly maintained.
While the prior art may disclose treatment or prophylaxis of migraine using the claimed antibody (see, in particular, Boone et al. WO 2010/075238, of record), the art is silent regarding the efficacy of such treatment in patients refractory to existing migraine prophylactic treatments. As stated by applicant at p. 10 of the response filed September 7, 2021: 
Given that it was not understood how patients became refractory to migraine treatments and there may very well have been one of a variety of causes for the refractoriness, a skilled artisan would have had no reasonable expectation that a new therapy would be effective in treating these refractory migraine patients simply because the new therapy worked by a different mechanism of action than previous therapies that had been tried. Because each different class of migraine prophylactic agent has a different mechanism of action than another class, the fact that refractory patients fail treatment with agents from two or more classes of these prophylactic agents demonstrates that an agent that simply has a different mechanism of action than the prior treatments does not predict that it will be effective in treating these refractory patients.

Indeed, it may be standard medical practice to terminate a therapy that is, in the physician’s judgement, not effective and to attempt alternatives, but under the standards of obviousness, absent an explicit teaching, suggestion or motivation (which is not present in the prior art of record), the rationales for obviousness emphasize the need for predictability or a reasonable expectation of success. While it might have been obvious to try a new therapy when other therapies failed, this is relevant to a physician’s mandate to treat a patient but not of the legal standard of predictability. Rather, as applicant has noted, once one or more different, conventional therapies have been tried and been found to be ineffective, the Examiner considers this to weigh against any expectation or prediction that a different therapy with work. Thus, as the prior art does not provide a reasonable expectation that treatment of such patients would be successful, nor explicit guidance on the particular dosing regimen (i.e., the combination of dosage, frequency of administration, and mode of administration) encompassed by the presently recited claims, there would have been no predictable success when treating patients who have thus far proven refractory to other known treatments. The presently claimed invention is therefore considered non-obvious over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
Lionetto L et al. (2012) Emerging treatment for chronic migraine and refractory chronic migraine. Expert Opinion on Emerging Drugs, 17(3), 393-406.  The reference teaches that a CGRP-R antagonist, BMS-927711 (which is not an antibody), may be useful from the treatment of chronic migraine. For the treatment of refractory chronic migraine (RCM), however, the reference suggests neurostimulation as a potential treatment. Lionetto therefore does not teach or suggest the use of CGRP-R antagonists for the treatment or prophylaxis of RCM.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649